Title: To George Washington from Mege, 19 December 1795
From: Mege, ____
To: Washington, George


          
            President
            Charleston [S.C.] Ce 19 Xbre 1795
          
          Vous Serez Sans doute Surpris de recevoir une lettre comme celle la; mais le malheur et les injustices qu’on me fait éprouver m’y contraignent et je ne crois pas perdre mon tems ni ma peine infructueuse en m’adressant a vous.
          j’ai malheureusement pour moi travaillé en Societé avec deux personnes qui apres un an de peines et d’inquietudes Secondées de quelques benefices S’approprient tout et ont La bassesse de me dire qu’il ne m’est rien du.
          Entre nous trois nous formions une maison de commerce Sous La raison de Gorlier Nadau & c[ompagni]e de gré a gré je formais Seul La Ce ayant tous les trois commancé avec rien en proprieté, nous n’avions aucun Sujet de défiance: L’un de lautre, nous ne fimes point d’acte de Societé, Et travaillames commeça pendant un an de bonne intelligence. Les circonstances nous ayant valu des profits considerables, mes deux associes Se Sont entendu pour m’exclure de La Societé Lorsqu’elle a eu des benefices et profitant d’une maladie qui m’acablait. L’un d’eux prit Sur lui de me dire qu’ils n’avoient aucun compte a me rendre et par la voi de La force ils me mirent hors de notre magazin commun. un avocat de charleston ne Voulut prendre ma cause par ce que, me disait il, nous etions français. j’eus donc recours a La jurisdiction consulaire j’obtins un jugement par défaut, mes adversaires ne Voulant pas ou pour mieux dire n’ayant pas des raisons a donner pour détruire ce que je prouvais en ma faveur et resolu apres tout de mépriser comme ils ont fait La jurisdiction consulaire n’arguërent rien en leur faveur. Le jugement leur fut Signifié mépris formel de leur part. ils n’en firent aucun cas. main forte pour l’exécution fut demandée par le consul au Gouverneur de La ville qui La refusa S’etayant du traité entre La

france et L’amerique comme Si on pouvait et devait quelque part autoriser les crimes et leur Suittes. arrive un nouveau consul qui en depit de toutes les preuves fournies par moi déffére Gain de cause a mes adversaires et me deboute de toute demande en par eux jurant qu’ils ne m’ont jamais reconnu comme associé. Ceux cy Voyant qu’ils alloient avoir gain de cause par un faux Serment et au mépris de l’estime publique n’hesitaient pas a Le faire, Lorsque Le chancelier m’ayant observé que leur Serment m’excluait de tout tribunal, je me desistai de cette formalité par La quelle Le crime, le Vol était encouragé et aprouvé. je puis ici m’ecrier auri Sacra fames. ayant eu la preuve Certaine qu’un de mes associes avait preté Serment d’allegeance aux états unis de L’amerique. je me Suis derechef adressé a un avocat du païs qui me dit qu’une cause de cette nature doit étre portée a La Court déquité et cette court ne tient que trois fois par an et il me dit de plus que je ne peux me prometre de rien avoir de mes associes qu’a la Seconde ou troisieme tenue de la court.
          Vous Saurez, prêsident, que par ce trait infame de La part de mes associes, je Suis reduit a rien et vous Santez combien il doit métre dur a Supporter, a Lage de quarante Six ans et demi, Le manque, non de quelque Superfluité, mais du necessaire. En consideration de ce, je vous prie instemment d’aviser aux moyens que votre place honorable vous donne pour faire rendre justice a Ceux qui la meritent. mon manque de moyen ne me permetant pas de rester neuf ou traise mois Sans aucun espece de Secour dans l’attente d’une justice qui ne viendrait que quand je n’aurai besoin de rien ou que mes debiteurs auront disparu ou dissipé le leur Et Le mien. je ne puis Soufrir les injustices, moins fermes dans mes principes j’aurais commis des crimes, le Seul espoir d’avoir justice me retient. Salut au chef de La republique ameriquain⟨e.⟩
          
            mege
          
          
            p.S. Si comme moi tous les particuliers vous faisoient Savoir les tords qu’on leur fait et le peu de Soin et L’insensibilité qu’y portent ceux qui par devoir devraient y remedier, bien des abus, j’en Suis Sur, Seraient corrigé, Les vices du gouvernement disparoitraient par degres et Le Sort d’un chacun Sameliorerait.
          
        